Exhibit 99.2 MANAGEMENT DISCUSSION AND ANALYSIS For the three and six months ended June 30, 2011 Response Biomedical Corporation | SYMBOL: TSX: RBM, OTCBB: RPBIF MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management discussion and analysis (“MD&A”) is as of August 9, 2011.We have prepared this MD&A with reference to National Instrument 51-102 “Continuous Disclosure Obligations” of the Canadian Securities Administrators. Under the U.S./Canada Multijurisdictional Disclosure System, we are permitted to prepare this MD&A in accordance with the disclosure requirements of Canada, which are different from those of the United States. The following discussion and analysis should be read in conjunction with the unaudited interim consolidated financial statements of Response Biomedical Corporation (“Response Biomedical” or the “Company”) as at and for the three and six month periods ended June 30, 2011 and 2010 and the audited consolidated financial statements as at and for each of years in the three year periodended December 31, 2010, including the related notes therein.The consolidated financial statements are prepared in accordance with generally accepted accounting principles used in the United States of America (“U.S. GAAP”). These principles differ in certain respects from Canadian generally accepted accounting principles (“Canadian GAAP”). The differences as they affect the interim financial statements are described in Note 13 to the consolidated interim financial statements as at and for the three and six months ended June 30, 2011. This discussion includes forward-looking statements made by management that involve uncertainties and risks, including those discussed herein and as described in the “Risk Factors” section of the Annual Information Form.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “anticipate”, “believe”, “forecast”, “estimate”, and “expect” and similar expressions as they relate to the Company or its management, are intended to identify forward-looking statements.Such forward-looking statements should be given careful consideration and undue reliance should not be placed on these statements.The Company bases its forward-looking statements on information currently available to it, and assumes no obligation to update them, except as required by law.The actual results may differ materially from those contained in any forward-looking statements. OVERVIEW Response Biomedical develops, manufactures and sells diagnostic tests for use with its proprietary RAMP® System, a fluorescent immunoassay-based on-site diagnostic testing platform.The RAMP® technology utilizes a unique method to account for sources of error inherent in conventional lateral flow immunoassay technologies, thereby providing the ability to quickly and accurately detect and quantify an analyte present in a liquid sample.Consequently, an end user on-site or in a point-of-care setting can rapidly obtain important diagnostic information.Response Biomedical currently has thirteen tests available for clinical and environmental testing applications and the Company has plans to commercialize additional tests in the future. The Company has strategically added sales and marketing partners and distributors worldwide and continues to invest in identifying and pursuing further suitable opportunities to expand its network. In China the Company’s cardiovascular products are distributed by O&D Biotech Co., Ltd China (“O&D”) and Guangzhou Wondfo Biotech Co., Ltd. (“Wondfo”).The Company has sales and marketing partnerships with Roche Diagnostics (“Roche”) to market the Company’s line of cardiovascular point-of-care tests in the U.S., 3M Company (“3M”) for its infectious disease products in the U.S. and Shionogi & Co., Ltd. (“Shionogi”) to market its B-type natriuretic peptide (“BNP”) test in Japan. In 2010, the Company focused on restructuring the operations, capitalizing on efficiencies and cutting costs while attempting to maintain a steady flow of cardiac product revenue.The benefits of the cost cutting measures undertaken in the prior year are being realized in the first half of 2011 while increasing its revenue in the same period.Revenues may vary in the future due to fluctuations in the sales mix and timing of orders based on distributor demand. 1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company’s revenues by product and service market segment were as follows: Total revenue for the three month period ended June 30, 2011 increased 23% to $2,771,104 compared to $2,255,513 in 2010.Total revenue for the six month period ended June 30, 2011 increased 38% to $5,241,663 compared to $3,804,992 in 2010 Clinicalproducts revenue for the three month period ended June 30, 2011 increased 12% to $2,230,586 compared to $1,985,675 in 2010.Clinical products revenue for the six month period ended June 30, 2011 increased 25% to $3,986,757 compared to $3,200,084 in 2010. Non-clinical products revenue (Biodefense and Vector products), for the three month period ended June 30, 2011 increased 321% to $533,393 compared to $126,749 in 2010.Non-clinical products revenue for the six month period ended June 30, 2011 increased 154% to $799,678 compared to $314,874 in 2010. Contract service fees and revenue from collaborative research arrangements for the three month period ended June 30, 2011 decreased 95% to $7,125 compared to $143,089 for 2010.Contract service fees and revenue from collaborative research arrangements for the six month period ended June 30, 2011 increased 57% to $455,229 compared to $290,034 for 2010. As at June 30, 2011, the Company had $2,521,589 in cash and cash equivalents, a decrease of $1,825,403 compared to $4,346,992 as at December 31, 2010.As at June 30, 2011, the Company had a working capital balance of $5,135,309 a decrease of $1,475,974 compared to $6,611,283 as at December 31, 2010. 2011 Key Events: q On January 4, 2011, the Company announced that it entered into an exclusive distribution agreement with Cremascoli & Iris, s.r.l. of Milan, Italy to distribute the full line of RAMP®® cardiac products in Italy. q On March 11, 2011, the Company announced the departure of Livleen Kaler, Vice President, Finance and Administration and Chief Financial Officer. q On April 28, 2011, the Company announced that it has received product registration from China’s State Food & Drug Administration (SFDA) to sell the RAMP® 200 Reader in the Chinese market. One of the Company’s distributors in China, O&D Biotech China Co. Ltd., assisted in the registration application. q On May 4, 2011, the Company announced that it has entered into an exclusive distribution agreement with Fisher Scientific Company of Ottawa, Ontario, Canada to distribute the full line of RAMP® cardiac products in Canada. q On May 25, 2011, the FDA informed the Company that the NTproBNP assay does not have 510 (k) clearance on the RAMP® 200 reader.Subsequently, the Company received notification from its U.S. distributor that they have issued a stop shipment on all RAMP® 200 branded products until 510(k) clearance has been received by the FDA.In support of our distributor and at the distributor's request, the Company is supplying the 510(k) cleared RAMP® reader and associated products to their customers as an interim solution.The net effect on sales and profits was immaterial in the three months ended June 30, 2011. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS q On June 13, 2011, the Company announced that it has received notification from the U.S. Food and Drug Administration (FDA) that its NTproBNP Assay did not meet the criteria to obtain a waiver under the Clinical Laboratory Improvement Amendments of 1988 (CLIA). INTERNAL CONTROLS OVER FINANCIAL REPORTING There were no changes in our internal controls over financial reporting that occurred during the three and six months ended June 30, 2011 that have a material effect, or are reasonably likely to have a material effect, on our internal controls over financial reporting. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our interim consolidated financial statements are prepared in accordance with U.S. GAAP. These accounting principles require us to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting periods. We believe that the estimates and assumptions upon which we rely are reasonable based upon information available at the time that these estimates and assumptions were made. Actual results may differ from these estimates under different assumptions or conditions. Significant areas requiring management estimates include stock‐based compensation expense, the estimated life of property, plant and equipment, recoverability of long‐lived assets and provisions for inventory obsolescence. The Company’s significant accounting policies are disclosed in Note 2 to the audited consolidated financial statements as at and for the years ended December 31, 2010 and 2009.The Company believes that the significant accounting policies disclosed in its audited consolidated financial statements are critical in fully understanding and evaluating its reported interim and annual financial results.Additional information relating to the Company, including its fiscal 2010 audited consolidated financial statements, is available by accessing the SEDAR website at www.sedar.com. Changes in Significant Accounting Policies Prior to January 1, 2011, the Company prepared the consolidated financial statements in conformity with Canadian GAAP and provided a supplemental reconciliation to U.S. GAAP. Effective January 1, 2011, the Company adopted U.S. GAAP as the reporting standard for the consolidated financial statements. The consolidated interim financial statements for the three months ended March 31, 2011, including related notes, have therefore been prepared in accordance with U.S. GAAP. All comparative financial information contained in the consolidated interim financial statements has been recast to reflect the results as if they had been historically reported in accordance with U.S. GAAP. These adjustments resulted in an increase in deficit of $736,558, a decrease in share capital of $69,288, and an increase in contributed surplus of $805,846, at January 1, 2011. These differences are outlined in our annual audited consolidated financial statements for the year ended December 31, 2010 in Note 17. A reconciliation of the differences from U.S. GAAP to Canadian GAAP is contained in Note 13 to our consolidated interim financial statements as at and for the three months ended June 30, 2011. 3 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RECENT ACCOUNTING PRONOUNCEMENTS In 2008, the U.S. Securities and Exchange Commission (SEC) issued a proposed roadmap regarding the potential use of International Financial Reporting Standards (IFRS) by SEC issuers. Under this proposed roadmap, SEC issuers could be required to prepare financial statements under IFRS in fiscal year 2014, 2015 or 2016 depending on the size of the issuer. The roadmap identifies several milestones that SEC will consider in making its final decision in 2011 about whether to proceed with mandatory adoption on IFRS. The Company expects to adopt IFRS as its reporting standard when the SEC requires its domestic registrants in the U.S. to transition to IFRS. The SEC will make a determination in 2011 regarding the mandatory adoption of IFRS. The Company has not assessed the impact of this potential change on its consolidated financial statements. Effective December 31, 2010 the Company adopted the provisions of FASB issued SFAS No. 168, The FASB Accounting Standards Codification ("Codification") and the Hierarchy of Generally Accepted Accounting Principles ("SFAS 168") - a replacement of FASB Statement No. 162, The Hierarchy of Generally Accepted Accounting Principles. Under the provisions of SFAS 168, the Codification will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. The rules and interpretive releases of the SEC under authority federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of SFAS 168, the Codification will supersede all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In April 2010, the FASB issued ASU No. 2010 — 17 — Revenue Recognition — Milestone Method (Topic 605): Milestone Method of Revenue Recognition. This standard provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for certain research and development transactions. Under this new standard, a company can recognize as revenue consideration that is contingent upon achievement of a milestone in the period in which it is achieved, only if the milestone meets all criteria to be considered substantive. This standard is effective for periods beginning after January 1, 2011. The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In October 2009, the FASB provided amendments to the criteria for separating consideration in multiple-deliverable arrangements, established a selling price hierarchy for determining the selling price of a deliverable, and eliminated the residual method of allocation of consideration by requiring that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. FASB also requires expanded disclosures related to multiple-deliverable revenue arrangements, including information about the significant judgments made and changes to those judgments, as well as how the application of the relative selling-price method affects the timing and amount of revenue recognition. The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Effective December 31, 2009, the Company adopted the provisions of ASC 855-10 – Subsequent Events, to establish general standards of accounting for and the disclosure of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued.The adoption of ASC 855-10 did not have a material impact on the Company’s consolidated financial statements. RESULTS OF OPERATIONS For the three and six month period ended June 30, 2011 and 2010: Revenue and Cost of Sales Total revenue for the three month period ended June 30, 2011 increased 23% to $2,771,104 compared to $2,255,513 in 2010.Total revenue for the six month period ended June 30, 2011 increased 38% to $5,241,663 compared to $3,804,992 in 2010 Revenues from product sales for the three month period ended June 30, 2011increased 31% to $2,763,979 compared to $2,112,424 in 2010.Revenues from product sales for the six month period ended June 30, 2011increased 36% to $4,786,435 compared to $3,514,958 in 2010. Clinicalproducts revenue for the three month period ended June 30, 2011 increased 12% to $2,230,586 compared to $1,985,675 in 2010.Clinical products revenue for the six month period ended June 30, 2011 increased 25% to $3,986,757 compared to $3,200,084 in 2010.A significant portion of the increase in revenue came from sales to O&D Biotech Co., a distributor who is making strong progress in the Chinese market with RAMP® products. Underperformance by domestic channel partners has been more than offset by our partners in China and other international territories. Sales of clinical products are variable based on the timing of orders from distributors and marketing partners. In the future the Company expects clinical products revenue to increase as newly launched products reach the market and distributors gain ground in new territories. Non-clinical products revenue (Biodefense and Vector products), for the three month period ended June 30, 2011 increased 321% to $533,393 compared to $126,749 in 2010.Non-clinical products revenue for the six month period ended June 30, 2011 increased 154% to $799,678 compared to $314,874 in 2010.The increase is primarily due to a significant sale to one customer during the period.Sales of Vector products are driven by a combination of weather patterns, seasonality and timing of orders from distributors that cause period over period fluctuations. In the future, the Company expects the sale of non-clinical products to continue to fluctuate at varying levels. Contract service fees and revenue from collaborative research arrangements for the three month period ended June 30, 2011 decreased 95% to $7,125 compared to $143,089 for 2010.Contract service fees and revenue from collaborative research arrangements for the six month period ended June 30, 2011 increased 57% to $455,229 compared to $290,034 for 2010. The change in the six month period ended June 30, 2011 is primarily due to the termination of a project agreement as further development was suspended pending changes to requirements by the U.S.FDA. Upon termination, the Company recognized the remaining revenue under the contract to offset costs incurred in accordance with the agreement.Variability in contract service fees is due to the timing and performance of services required to recognize service revenue from the Company’s collaborations.In the future, the Company expects fluctuations in contract service revenue as a result of the size and number of projects in development and timing of the performance of services required to recognize service revenue. 5 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Cost of sales for the three month period ended June 30, 2011decreased 1% to $1,805,124 compared to $1,824,341 in 2010. Cost of sales for the six month period ended June 30, 2011increased 19% to $3,629,676 compared to $3,043,600 in 2010.During the same periods,product sales increased 31% and 36% respectively. Cost of product sales includes direct manufacturing labour costs, direct materials costs, royalties, allocated overhead including depreciation and stock-based compensation related to the granting of stock options to employees engaged in manufacturing activities. Overall gross margin from product sales for the three month period ended June 30, 2011is 35% as compared to 14% in 2010. Overall gross margin from product sales for the six month period ended June 30, 2011is 24% as compared to 13% in 2010.The increase in the margin is due to increases in sales volumes which absorb more manufacturing overhead, continued labour cost improvements, changes in sales mix to higher gross margin items, offset by increasing material and overhead costs.The level of gross margins realized in the future will depend on product pricing, sales volume, sales mix, and manufacturing cost efficiencies. Expenses Overall, expenses in the three months ended June 30, 2011, have decreased 30% to $1,490,930 from $2,123,585 in the same period in 2010. Expenses in the six months ended June 30, 2011, have decreased 34% to $3,224,388 from $4,871,200 in the same period in 2010.The decreases in 2011 over the same periods in 2010 is primarily due to the strategic realignment of resources and company-wide cost cutting measures that began in 2010. Research and development expenditures for the three month period ended June 30, 2011decreased 45% to $635,378 compared to $1,148,239 in 2010. Research and development expenditures for the six month period ended June 30, 2011decreased 52% to $1,277,218 compared to $2,641,873 in 2010.The decrease in research and development expenses in the 3 month period arises primarily from a reduction in payroll and associated costs of $318,000. In addition there was an overall decrease in the costs of development projects of $63,000 of materials and supplies, $71,000 in professional fees, and $13,000 in other administrative costs all attributed to fewer projects being undertaken.In the future, the Company expects fluctuations in research and development expenditures as a result of the size and number of projects in development and the timing of clinical trial activities. General and administrative expenditures for the three month period ended June 30, 2011decreased 14% to $585,908 from $681,020 in 2010.General and administrative expenditures for the six month period ended June 30, 2011decreased 12% to $1,378,219 from $1,566,004 in 2010. The decrease in general and administrative costs in the three month period arises primarily from decreases in payroll and associated costs of $74,000. In addition there were savings in audit fees of $13,000 as well as incremental cost savings in various administrative expenses due to the reduced staff requirements of $14,000. The Company expects general and administrative expenses to remain constant or increase in the future. 6 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Marketing and business development expenditures for the three month period ended June 30, 2011decreased 8% to $269,644 compared to $294,326 in 2010. Marketing and business development expenditures for the six month period ended June 30, 2011decreased 14% to $568,951 compared to $663,323 in 2010. The decrease in sales and marketing costs arises primarily from decreases in payroll and associated costs of $38,000 and reduction in administrative expenses of $12,000.This decrease was offset by an increase in promotional and travel expenses of $20,000.In the future, the Company expects fluctuations in sales and marketing expenditures as a result of targeted business development activities to expand partnership opportunities into new international territories. Other Income/Expenses For the three month period ended June 30, 2011, interest expense amounted to $199,667 compared to $213,331 in 2010.For the six month period ended June 30, 2011, interest expense amounted to $398,961 compared to $414,830 in 2010.This interest expense is primarily related to the interest portion of the repayable leasehold improvement allowance on the facility lease agreement. During the three month period ended June 30, 2011, the company earned interest income of $4,569 compared to $762 in 2010.During the six month period ended June 30, 2011, the company earned interest income of $10,390 compared to $1,500 in 2010.The interest earned is primarily from the cash equivalents and restricted funds invested in secured investment vehicles.The variation in interest earned is due to fluctuations in the interest rate, the amount of and terms of investments from time to time. During the three month period ended June 30, 2011, the company realized a foreign exchange gain of $363 compared to a foreign exchange gain of $36,878 in 2010.During the six month period ended June 30, 2011, the company realized a foreign exchange loss of $100,919 compared to $5,014 in 2010.Foreign exchange gains and losses are largely due to U.S. dollar balances of cash and cash equivalents, accounts receivable and accounts payable affected by the fluctuations in the value of the U.S. dollar as compared to the Canadian dollar. The Company uses the exchange rate posted on the Bank of Canada website for the last business day of each month.The exchange rate as at June 30, 2011 was $0.9645 U.S. per CDN dollar [June 30, 2010 - $1.000, December 31, 2010 - $1.005]. Loss For the three month period ended June 30, 2011, the Company reported a loss of $719,685 or $0.02 per share, compared to a loss of $1,868,104 or $0.07 per share in 2010.For the six month period ended June 30, 2011, the Company reported a loss of $2,101,891 or $0.05 per share, compared to a loss of $4,528,152 or $0.18 per share in 2010. The decrease in the loss for the three months ended June 30, 2011 is attributed to the increase in product sales, improved gross margins due to the sales mix during the period, and lower operating costs across all departments. 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS SUMMARY OF QUARTERLY RESULTS The table below sets forth selected data derived from the Company’s audited and unaudited consolidated financial statements prepared in accordance with U.S. GAAP for the eight quarters ended June 30, 2011. Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 $ Product Revenue Cost of Sales Gross Profit (Loss) Gross Margin on Product Sales 35
